Mugglin, J. (dissenting).
While I concur with most of the majority decision, I respectfully dissent from that portion of the majority’s holding which construes the statutory scheme as authorizing counsel fees incurred in not only seeking judicial review of the administrative determination but counsel fees incurred in connection with the underlying administrative proceedings.
The statutory scheme is intended to allow the recovery of counsel fees and reasonable expenses a party has incurred in actions brought against the State similar to the provisions of Federal law contained in 28 USC § 2412 (d) and the significant body of case law under that statute (see, CPLR 8600, 8601 [a]). CPLR 8602 (a) defines the term “action” to mean any civil action or proceeding brought to seek judicial review of an action of the State. In CPLR 8602 (b), “[flees and other expenses” are defined as those incurred in connection with an administrative proceeding and judicial action. Thus, the statute authorizes the recovery of fees and other expenses incurred in the civil action against the State while defining “[fees and other expenses” to include fees incurred in “an administrative proceeding”. The majority does not find any ambiguity in these provisions asserting that CPLR 8602 (b) merely defines the permissible *166scope of the fees that may be recovered and is not inconsistent. Since administrative proceedings are not part of civil actions, I believe that these provisions are facially ambiguous, and the Court must therefore be guided by the legislative intent in interpreting the statute (see, Ferres v City of New Rochelle, 68 NY2d 446, 451).
In a letter dated October 4, 1989 to Evan Davis, counsel to then-Governor Cuomo, Assemblyman Robin Schimminger, sponsor of the legislation, expressly states that the intent of CPLR article 86 is to exclude the recovery of fees and expenses associated with “the administrative proceedings that may precede a judicial action” (Bill Jacket, L 1989, ch 770, § 1). This conclusion is further bolstered by the statement of the Senate sponsor, Senator John McHugh, that although he would have preferred that the Legislature authorize recovery of fees and expenses incurred in administrative proceedings prior to commencement of a judicial action, the letter of Assemblyman Schimminger accurately reflects the agreements reached regarding the effect of the legislation.
Since I am convinced that the expressed legislative intent does not encompass the recovery of counsel fees incurred as a result of the underlying proceedings, I would modify Supreme Court’s decision to exclude that portion of the counsel fees ($9,275) attributable to the administrative hearings. Further, this interpretation comports with the Federal case law construing 28 USC § 2412 (d) (see, Berman v Schweiker, 713 F2d 1290, 1295; Minor v Bowen, 644 F Supp 1116, 1118).
Ordered that the order is modified, on the law, without costs, by remitting the matter to the Supreme Court for further proceedings not inconsistent with this Court’s decision, and, as so modified, affirmed.
Cardona, P. J., Spain and Graffeo, JJ., concur with Crew III, J.; Mugglin, J., dissents in a separate opinion.